 


109 HRES 398 IH: Expressing the sense of the House of Representatives that the employees of the Department of Homeland Security, their partners at all levels of government, and the millions of law enforcement agents and emergency response providers nationwide should be commended for their dedicated service on the Nation’s front lines in the war against terrorism.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 398 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Cox (for himself and Mr. Thompson of Mississippi) submitted the following resolution; which was referred to the Committee on Homeland Security 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the employees of the Department of Homeland Security, their partners at all levels of government, and the millions of law enforcement agents and emergency response providers nationwide should be commended for their dedicated service on the Nation’s front lines in the war against terrorism. 
 
Whereas it has been four years since the horrific terrorist attacks against the United States and its people on September 11, 2001; 
Whereas terrorists around the world continue to plot and plan attacks against the United States and its interests and foreign allies, as evidenced by the recent terrorist attacks in England and Egypt; 
Whereas acts of terrorism can exact a tragic human toll, resulting in significant numbers of casualties and disrupting hundreds of thousands of lives, causing serious damage to our Nation’s critical infrastructure, and inflicting billions of dollars of costs on both our public and private sectors; 
Whereas in response to the attacks of September 11th and the continuing grave threat of terrorism, the Congress established the Department of Homeland Security in March 2003, bringing together 22 disparate Federal entities, enhancing their capabilities with major new divisions emphasizing terrorism-related information analysis, infrastructure protection, and science and technology, and focusing their more than 180,000 employees on the critical mission of defending our Nation against acts of terrorism; 
Whereas since its creation, the employees of the Department of Homeland Security have endeavored to carry out this mission with commendable dedication, working with other Federal intelligence and law enforcement agencies and partners at all levels of government to help secure our Nation’s borders, airports, seaports, critical infrastructure, and communities against terrorist attack; 
Whereas our Nation’s firefighters, law enforcement officers, emergency medical personnel, and other first responders selflessly and repeatedly risk their lives to fulfill their new mission of helping to prevent, protect against, and prepare to respond to acts of terrorism; 
Whereas State, local, territorial, and tribal government officials, the private sector, and ordinary citizens across the country have been working in cooperation with the Department of Homeland Security and other Federal Government agencies to enhance our ability to prevent, deter, protect against, and prepare to respond to acts of terrorism; 
Whereas all Americans can assist in promoting our Nation’s overall terrorism preparedness by remaining vigilant, reporting suspicious activity to proper authorities, and preparing themselves and their families for potential terrorist attacks; and 
Whereas all Americans should take the opportunity during National Preparedness Month in September 2005 to take steps at home, work, and school to enhance their ability to assist in preventing, protecting against, and preparing to respond to acts of terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1) commends the public servants of the Department of Homeland Security and other Federal agencies for their outstanding contributions to our Nation’s homeland security; 
(2)salutes the dedication of State, local, territorial, and tribal government officials, the private sector, and citizens across the country for their efforts to enhance the Nation’s ability to prevent, deter, protect against, and prepare to respond to potential acts of terrorism;  
(3)expresses the Nation’s appreciation for the sacrifices and commitment of our law enforcement and emergency response personnel in preventing and preparing to respond to acts of terrorism;  
(4)supports the goals and ideals of National Preparedness Month as they relate to the threat of terrorism; and 
(5)urges the Federal Government, States, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Preparedness Month with appropriate events and activities that promote citizen and community preparedness to respond to terrorist attacks. 
 
